 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     rebecca_levy@fd.org
 6
     Attorney for Derek Salazar
 7
 8                                UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:12-cr-00082-APG-VCF-3
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                          REVOCATION HEARING
            v.
13                                                          (First Request)
     DEREK SALAZAR,
14
                    Defendant.
15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United
18   States Attorney, counsel for the United Stated of America, and Rene L. Valladares, Federal
19   Public Defender, and Rebecca A. Levy Assistant Federal Public Defender, counsel for Derek
20   Salazar that the Revocation Hearing currently scheduled on Wednesday, December 18, 2019 at
21   2:00 p.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22   than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to prepare, investigate, and discuss the
25   case with Defendant. Additionally, defense and government counsels will be out of the office
26   from December 20 – 30, 2019 and therefore, unavailable during that time frame.
 1           2.     The defendant is in custody and agrees with the need for the continuance.
 2           3.     The parties agree to the need for continuance.
 3           4.     Additionally, denial of this request for continuance could result in a miscarriage
 4   of justice.
 5           This is the first request for continuance filed herein.
 6           DATED this 10th day of December, 2019.
 7
 8    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
 9
10      /s/ Rebecca A. Levy                                 /s/ Kimberly M. Frayn
      By_____________________________                   By_____________________________
11    REBECCA A. LEVY                                   KIMBERLY M. FRAYN
      Assistant Federal Public Defender                 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:12-cr-00082-APG-VCF-3
 4
                    Plaintiff,                             ORDER
 5
            v.
 6
     DEREK SALAZAR,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel, good cause appearing, and the best interests of

11   justice being served by the granting of the requested continuance:

12          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled on

13   Wednesday, December 18, 2019 at 2:00 p.m., be vacated and continued to

14   February 19, 2020 at 10:30 a.m. in courtroom 6C.

15
     DATED this 11th day of December, 2019.
16
17
                                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
